Citation Nr: 1127738	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  04-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for adenopathy.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

By a May 2008 decision, the Board denied the Veteran's application to reopen a previously denied claim of service connection for PTSD.  At that time, the Board also denied a claim of service connection for small pox vaccination adhesions, an application to reopen a previously denied claim of service connection for schizophrenia with insomnia, and entitlement to non-service-connected pension benefits.  Additionally, the Board reopened a previously denied claim of service connection for headaches and remanded the claim to the agency of original jurisdiction (AOJ) for additional development along with a claim of service connection for adenopathy.

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, while the appeal to the Court was pending, the Veteran filed a motion with the Board to reconsider the May 2008 denial of service connection for schizophrenia with insomnia.  In February 2009, the Court stayed its proceedings pending Board action on the motion.  The Board denied the Veteran's motion for reconsideration in June 2009 and the Court lifted the stay.

Subsequently, in December 2009, the Veteran's representative and VA General Counsel filed a joint motion to partially set aside and remand the Board's May 2008 decision.  The Court's remand only applied to the Board's denial of the application to reopen the PTSD claim.  The parties indicated that the Veteran was not pursuing the claims concerning small pox vaccination adhesions, schizophrenia with insomnia, and non-service-connected pension.  It was also indicated that the two claims that the Board had remanded in May 2008 were not subject to the joint motion.  In a January 2010 order, the Court granted the joint motion and remanded the PTSD claim to the Board for compliance with the joint motion.  The Court dismissed the remaining issues on appeal.

In June 2010, the Board reopened the claim of service connection for PTSD.  At that time, the Board remanded the PTSD claim to the AOJ for additional development.  The Board also instructed the AOJ to complete the development regarding the headaches and adenopathy claim that was set forth in the May 2008 remand.

(The decision below addresses the Veteran's claim of service connection for PTSD.  The claims of service connection for headaches and adenopathy are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim of service connection for PTSD has been accomplished.  Through a June 2010 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The letter was sent pursuant to the Board's June 2010 remand.  The letter discussed the specific elements of a PTSD service connection claim and informed the Veteran that he could submit "buddy statements" in order to possibly confirm his in-service stressors.  The June 2010 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in January 2011, which followed the June 2010 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the June 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the PTSD issue.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Leavenworth and Wichita, Kansas.  Medical records from multiple facilities within the Kansas Department of Corrections, dated from 1975 to 2010, have also been obtained.  The facilities include Larned State Hospital, Larned Correctional Mental Health Facility (LCMHF), and the prison facilities themselves.  The Veteran alleges that there are outstanding medical records that have not been obtained.  However, besides the one instance of VA treatment, the Veteran's post-service medical treatment has solely taken place at prison facilities and their associated hospitals.  Through multiple requests, including a request for updated records from LCMHF pursuant to the Board's remands, it appears that the AOJ has obtained the Veteran's complete, or substantially complete, treatment records from the various correctional facilities covering approximately a 35-year period.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, in August 2010, the Veteran was provided a VA examination in connection with his PTSD claim, the report of which is of record.  This was done pursuant to the Board's June 2010 remand.  Despite the Veteran's incarceration, the AOJ was able to communicate with the prison facility and was successful in scheduling an examination.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  That examination report contains sufficient evidence by which to decide the claim regarding whether the Veteran has PTSD.  Therefore, the duty to assist has been met.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

While the claim was in remand status, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

With respect to stressors, the Veteran alleges that he experienced traumatic events during active military service that resulted in PTSD.  In February 2004, the Veteran submitted a stressor questionnaire.  He stated that his traumatic experiences were recurring nightmares of being burned with a lit cigarette and contracting a venereal disease and watching films about venereal disease during basic training.  In other statements, the Veteran reported stressful experiences of being intimidated when he was told that he might be thrown in prison during service and when he was prevented from reporting his true disabilities at discharge.  Additionally, the Veteran has pointed to several childhood experiences that he thinks may have resulted in PTSD.  In July 2010, the Veteran submitted another stressor questionnaire and additional statements.  He stated that another traumatic experience occurred when he was playing basketball during basic training and injured his nose when he landed very hard on another person's knee.

The Veteran's service treatment records do not contain a diagnosis of a psychiatric disability, including PTSD.  In September 1974, the Veteran was seen for a complaint of insomnia.  It was noted that the Veteran could not sleep and valium was of no help.

Post-service treatment records show that the Veteran has received regular psychiatric treatment through various hospitals and prison facilities in the Kansas Department of Corrections since February 1975.  He was also treated at the Leavenworth and Wichita VAMCs in 1978.  The Veteran has been diagnosed with various psychiatric disabilities, but predominantly he has carried a diagnosis of a schizophrenic type.  This has included undifferentiated and paranoid schizophrenia.  Recent treatment records reflect a consistent diagnosis of schizoaffective disorder.  The Veteran has also been diagnosed with an antisocial personality disorder.  In the over 30-year period of psychiatric treatment, not once has one of the Veteran's treating mental health providers diagnosed the Veteran with PTSD.  Numerous psychiatric evaluations do not suggest that the Veteran suffers from PTSD.

The only reference to PTSD in the medical records is in an April 2003 health request form of the Kansas Department of Corrections.  In the request, the Veteran wrote a question asking if he could be suffering from PTSD.  Without any further information, a health care professional responded to the Veteran by stating "based on your reported symptoms, it is possible that you have PTSD."

In September 2010, the Veteran underwent VA psychiatric examination pursuant to the Board's June 2010 remand.  The examination was requested in order to determine if the Veteran in fact meets the criteria for a DSM-IV diagnosis of PTSD.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a mental status examination.  A history was noted of pretty much continuous treatment for a psychosis since being incarcerated in the mid-1970s.  The examiner noted that the Veteran had been diagnosed with antisocial personality disorder and chronic schizophrenia by LCMHF.  Examination revealed an inappropriate affect and a paucity of ideas.  Delusions were present of the persecutory and paranoid type.  It was also noted that the Veteran experiences sleep impairment and auditory hallucinations.  Additionally, there was evidence of panic attacks and poor impulse control.

In regards to stressors, the Veteran reported to the examiner an in-service incident involving a non-sexual personal assault.  The Veteran recalled the injury to his nose from playing basketball.  A second in-service stressor was that he was talked to very harshly and threateningly by his sergeant when the Veteran was disciplined.  A checklist of 17 common stressors did not apply to the Veteran other than "physical assault."

With respect to PTSD-related symptoms, the examiner indicated that no symptoms were present concerning the Veteran persistently re-experiencing a traumatic event.  Persistent symptoms of increased arousal were present in the form of difficulty falling or staying asleep, irritability, anger, and hypervigilance.  However, the examiner stated that the symptoms are not related to PTSD and are instead related to the Veteran's chronic paranoid schizophrenia.

In accordance with DSM-IV, the examiner provided an Axis I diagnosis of chronic paranoid schizophrenia.  An Axis II diagnosis of antisocial personality disorder was also provided.  The examiner determined that the Veteran did not meet the DSM-IV stressor criterion or the DSM-IV criteria for a diagnosis of PTSD.  The examiner added that the etiology of the Veteran's schizophrenia is most likely genetic and biochemical in nature and does not appear to have any relationship to trauma or military service.

In consideration of the evidence of record, the Board finds that the Veteran does not have PTSD.  The medical evidence does not suggest that the Veteran has PTSD.  The Board does not consider the April 2003 health request form that references PTSD persuasive evidence that the Veteran has PTSD.  The form did not provide any significant information, such as what the reported symptoms were, in connection with the health care professional's finding.  Additionally, the response was speculative as it merely stated that it was possible that the Veteran had PTSD.  Moreover, it was not in accord with the overwhelming evidence that the Veteran has schizophrenia and not PTSD.

The Board finds the September 2010 VA examination report persuasive as to the DSM-IV diagnosis of the Veteran's psychiatric disability.  The diagnosis of paranoid schizophrenia, and the finding that the Veteran does not meet the criteria for a diagnosis of PTSD (even when his reported in-service stressors are conceded as occurring), was made after a review of the evidence in the claims file, and an interview and examination.  The determination that the Veteran does not have PTSD and does have a schizophrenia-type disability finds support in the record as the substantial mental health treatment records reflect that he has schizophrenia.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence reflects that the Veteran does not have PTSD.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for PTSD is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that a veteran's claim is not limited solely to the disability identified by the veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that the Board erred when it denied a claim of service connection for PTSD on the grounds that there was no current diagnosis when there were other diagnosed psychiatric disorders that appeared to incorporate the symptoms that the veteran experienced.  Id.  In the Veteran's case, the evidence shows that he has schizophrenia and not PTSD.  Additionally, in February 2011, the Veteran's representative indicated that schizophrenia should be added as a claim.  

In the Veteran's case, unlike Clemons, a claim of service connection for schizophrenia has already been adjudicated separately and is not part of the Veteran distinct PTSD claim.  In May 2008, the Board denied a petition to reopen a previously denied claim of service connection for schizophrenia with insomnia.  In fact, it was noted in the December 2009 joint motion for partial remand that the Veteran was not pursuing his schizophrenia claim before the Court.  The Court dismissed the appeal of that claim in its January 2010 order.  Thus, schizophrenia is not included as part of the Veteran's PTSD claim.

Most recently, in May 2011, the RO adjudicated and denied a petition to reopen a claim of service connection for schizophrenia with insomnia.  A notice of disagreement has not been filed as to that claim or at least one is not associated with the claims file presently before the Board.  Therefore, such a claim is not in appellate status.  The Veteran may pursue that claim at the RO level if he so wishes.

For the foregoing reasons, the Board finds that the claim of service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.


REMAND

As noted in the introduction, the Board remanded the claims of service connection for headaches and adenopathy to the AOJ for additional development in May 2008.  One of the requests was to schedule the Veteran for an examination to determine whether the Veteran has migraine headaches or adenopathy that is attributable to his active military service.

In the remand, the Board noted that, because of the Veteran's incarcerated status, the typical procedures for scheduling a VA examination would likely not be adequate for him.  The Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton, 8 Vet. App. at 191 (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  The Board noted that the VA Adjudication Procedure Manual contains provisions for scheduling examinations of incarcerated veterans.  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A(11)(d) (2010).  Lastly, the Board noted that if reasonable efforts to schedule an examination fail, then medical opinions should be requested based on the evidence of record.

In August 2009, examinations pertaining to the two claims were requested.  However, the requests were later canceled.  Later, a compensation and pension examination inquiry shows that three examinations were requested on September 21, 2010.  They appear to pertain to the PTSD, headaches, and adenopathy claims.  As noted in the decision, the Veteran underwent VA psychiatric examination in September 2010.  There is no examination report of record for the headaches and adenopathy claims.  A medical opinion was obtained for those two claims in October 2010.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In the May 2008 remand, the Board left open the possibility of obtaining a medical opinion if examinations could not be accomplished because arrangements could not be made with the State institution where the Veteran resided.  However, a review of the file provides no information as to why the Veteran was not examined in connection with the headaches and adenopathy claims.  The fact that he did undergo examination in connection with the PTSD claim indicates that he was available for examination despite his incarcerated status.  Consequently, the Board cannot make a determination that all reasonable measures were taken to schedule the Veteran for a VA examination regarding these two claims.  The Board is cognizant of the potential difficulty in scheduling the Veteran for an examination.  Nevertheless, the AOJ must take reasonable steps to attempt to schedule him for the examinations in connection with the headaches and adenopathy claims as requested in the May 2008 remand.  Therefore, these two claims must be remanded in accordance with Stegall.

Accordingly, these issues are REMANDED for the following actions:

1.  Take all reasonable measures to schedule the Veteran for VA examinations by a physician.  Confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for the examinations or if examination at the prison is feasible.  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A(11)(d).   (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner(s) designated to examine the Veteran.  To the extent feasible, all appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner(s) should provide a diagnosis(es) of any current disability manifested by headaches and swollen lymph nodes.  Based on a thorough review of the evidence of record, the examiner(s) should provide an opinion as to the medical probabilities that the Veteran has such a current disability that is related to his active military service, particularly his in-service treatment for headaches and adenopathy.  The examiner(s) should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.

After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

If the examinations could not be accomplished because such arrangements could not be made with the State institution where the Veteran resides, opinions should be sought of a physician(s) who is asked to review the claims file.  The reasons for the lack of an examination must be documented in the claims file.  The opinions should address all the questions posed above that do not require examination.  For instance, the reviewer(s) should be asked to ascertain as best as he/she can, the likelihood that the Veteran has headaches and/or a disability manifested by swollen lymph nodes as the result of active military service.  

2.  After undertaking any other development deemed appropriate, re-adjudicate the remaining issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


